Appellant moves for a rehearing upon a number of grounds, none of which seem to us to be tenable. The objections to the testimony found by means of a search of appellant's place by the officers, can not be considered in view of the fact that the affidavit and search warrant are not made part of the bills presenting this complaint. In his motion for new trial appellant copies an affidavit and a search warrant, but there is no certificate of the trial court or anyone to the effect that same were the documents had by the officers at the time they made their search.
Not being able to agree with any of the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.